Citation Nr: 0423418	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-05 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right leg 
disability. 

3.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active military service from April 5 to 
September 21, 1991, and from May 1 to December 16, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, wherein the RO continued a 10 
percent evaluation assigned for service-connected asthma.  By 
that same rating action, the RO denied service connection for 
right and left leg disabilities.

The Board notes that reference to right and left leg 
disabilities in the remand below is meant to exclude any 
reference to right or left knee arthritis, which were denied 
by the RO by an August 1997 decision letter.  The veteran did 
not appeal that determination and it became final.  A review 
of the record reflects that the RO has only developed for 
appellate consideration the issues of entitlement to service 
connection for right and left leg disabilities (see September 
2002 rating decision and a December 2002 statement of the 
case).  Thus, the issue of whether new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for right and left knee arthritis will not 
be addressed in the remand below; it is referred to the RO 
for appropriate action.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reflects that while the veteran 
has been provided notice required by the VCAA for his 
increased evaluation claim, the record remains devoid of any 
indication that the veteran has been given the appropriate 
notice for his service connection claims.  Thus, on remand, 
the RO should therefore ensure that the veteran is advised as 
to what is required to substantiate his claims of service 
connection for right and left leg disabilities.  He should be 
told what is required of him and what VA will yet do to 
assist him, if anything.

The veteran had active military service from April 5 to 
September 21, 1991, and from May 1 to December 16, 1996.  The 
veteran's DD 214 from his second period duty reflects that he 
had prior periods of inactive service of five years and 
twenty eight days.  Such evidence indicates that the veteran 
had additional periods of inactive and active duty for 
training between September 21, 1991 and May 1, 1996 as 
reported on the latest DD 214.  

Regarding the veteran's asthma, the appellant's last 
pulmonary function test was performed by VA in September 
2002.  Since that time, the veteran's representative has 
argued that the appellant's asthma has increased in severity 
(see written argument, dated in July 2004).  In support of 
the foregoing assertion, a December 2003 treatment report, 
submitted by the veteran's treating physician, reflects that 
his asthma has increased in severity and is at least 30 
percent disabling.  Given the clinical evidence of increased 
severity with respect to the appellant's asthma, the Board 
therefore concludes that additional evidentiary development 
is necessary prior to final appellate review. 

Additionally, the veteran contends that he currently has 
right and left leg disabilities that had their onset during 
his second period of active service.  In support of this 
contention, service medical records reflect that in late 
August 1992, the veteran was seen for complaints of right leg 
pain.  A physical evaluation revealed a tender right leg at 
the calf exactly where a boot lace had been tied.  The area 
was noted to have been depressed.  An impression of trauma 
with the boot was recorded by the examining physician.  In 
mid-September 1992, the veteran was noted to have a history 
of right and left leg pain after physical training.  It was 
noted that the veteran was suffering a muscle sprain and that 
he needed rest from running for approximately one and one-
half months.  

A review of the claims file reflects that VA has not examined 
the veteran with regard to his claimed right and left leg 
disabilities.  In this regard, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
these claims.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A § 
5103A (West. 2002); 38 C.F.R. § 3.159(c)(4) (2002); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Also, private medical records should be associated with the 
claims file.  In this regard, during a May 2000 VA 
respiratory examination, the veteran reported that he had 
been seen at the emergency room at Arecibo Medical Center on 
February 8, 2000 for an asthma exacerbation.  These private 
records are not associated with the claims file, and an 
attempt should be made to obtain them as they may be 
pertinent to the veteran's increased evaluation claim. 

The Board notes that after the veteran received the May 2003 
rating decision, which denied entitlement to nonservice-
connected pension benefits, the veteran's representative 
voiced his disagreement with the rating in a June 2003 VA 
Form 646, Statement of Accredited Representative.  
Nevertheless, it does not appear that the RO issued a 
statement of the case (SOC) on this issue.  In situations 
such as this, where the veteran has filed a notice of 
disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should re-examine the issue of 
entitlement to nonservice-connected 
pension benefits.  If no additional 
development is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD filed by his 
representative.  If, and only if, the 
veteran files a timely substantive appeal 
should the nonservice-connected pension 
issue be returned to the Board.  

2.  The RO should obtain the veteran's 
personnel records to document all of his 
military service subsequent to September 
21, 1991 and prior to May 1, 1996.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any bronchial asthma since January 2000 
and for any right or left leg disability 
since service discharge.  In addition, 
all pertinent private treatment records 
should be obtained, to include those 
dated in February 2000 from the Arecibo 
Medical Center.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given opportunity 
to obtain them.  All other notification 
actions required by the VCAA, especially 
with respect to the claims of service 
connection should be met, including 
notice to the veteran of the information 
or evidence he should provide and the 
information or evidence the RO will yet 
obtain.  The veteran should be told to 
submit all pertinent evidence in his 
possession.

4.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
that a review of the claims file was 
made.  After examining the veteran and 
reviewing the evidence in the claims 
file, the examiner is requested to render 
an opinion as to whether it is at least 
as likely as not that any current right 
or left leg disability (to exclude any 
right and left knee arthritis) is 
attributable to the veteran's military 
service, as opposed to some other cause 
or etiology.  A specific diagnosis should 
be provided for each right and left leg 
disability found.  If the requested 
opinions and/or findings cannot be 
provided on the basis of sound medical 
judgment, the reasons therefore should be 
expressly stated.  All necessary tests 
should be conducted and the examiner is 
requested to review the results of any 
testing prior to completion of the 
report.  

5.  Thereafter the above-requested 
development is completed, the veteran 
should be scheduled for a VA respiratory 
examination.  The claims file must be 
sent to the examiner for review in 
conjunction with the examination.  
Pulmonary function testing necessary to 
apply the rating criteria should be 
conducted.  A complete history should be 
taken, and the examiner should review all 
treatment records associated with the 
file pursuant to the development sought 
above.  The examiner should document how 
often the veteran has been prescribed 
systemic corticosteroids or 
immunosuppressive medication for the 
treatment of his asthma from January 2000 
to the present.  It should be documented 
how often the veteran experiences an 
exacerbation of asthma that requires a 
visit to a physician.  It should also be 
noted whether the veteran has experienced 
respiratory failure due to his asthma, 
and if so how often. The examiner should 
also indicate whether the veteran's 
asthma prevents his from engaging in 
substantially gainful employment.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

